DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/108476 recites the following claim limitations of the instant application’s:
Claim 1: An electrical system for connecting a rotary electric machine to dc networks operating at different voltages V and W where V >= W, the electric machine having N >= 2 polyphase winding sets each having a respective index n = (1,...,N)
a first set of N ac-dc converter circuits connected in a modular multilevel configuration, each ac-dc converter circuit having a respective index n = (1,...,N) and an ac interface for connection with a corresponding nth winding set, and in which the modular multilevel configuration has P = N+1 dc outputs each having a respective index p = (1,...,P) wherein the potential difference between the pth output and the (p+q)th output is qV/N, where q = (0,...,P-p);
a set of N dc-dc converter circuits each having a respective index n = (1,...,N) and being configured to convert dc power between a voltage V/N at a first dc interface and a voltage W at a second dc interface, wherein, for all n, a first dc interface of the nth dc-dc converter circuit is connected with the p = nth and p = (n+1)th dc outputs of the modular multilevel configuration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of copending Application No. 17/108476 and the instant application both recite, “in which 0.5W <= V/N <= 2W.”
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of copending Application No. 17/108476 and the instant application both recite, “in which 0.8W <= V/N <= 1.3W.”
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of copending Application No. 17/108476 and the instant application both recite, “in which W is 540 volts.”
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of copending Application No. 17/108476 and the instant application both recite, “in which V is from 1 kilovolt to 10 kilovolts.”
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of copending Application No. 17/108476 and the instant application both recite, “in which V is from 1 kilovolt to 3 kilovolts.”
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of copending Application No. 17/108476 and the instant application both recite, “in which the first set of N ac-dc converter circuits are bidirectional ac-dc converter circuits.”
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of copending Application No. 17/108476 and the instant application both recite, “in which the first set of N ac-dc converter circuits comprise H-bridges.”
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of copending Application No. 17/108476 and the instant application both recite, “in which the set of dc-dc converter circuits comprise phase-shifted full bridges.”
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of copending Application No. 17/108476 and the instant application both recite, “a second set of N ac-dc converter circuits each having a respective index n = (1,...,N), wherein for all n, a dc interface of the nth one of the second set of ac-dc converter circuits is connected with a second dc interface of the nth dc-dc converter;
a second electric machine having N polyphase winding sets, each having a respective index n = (1,...,N), wherein for all n, the nth winding set of the second electric machine is connected with an ac interface of the nth one of the second set of ac-dc converter circuits.”
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of copending Application No. 17/108476 and the instant application both recite, “a second set of N ac-dc converter circuits each having a respective index n = (1,...,N), wherein for all n, a dc interface of the nth one of the second set of ac-dc converter circuits is connected with a second dc interface of the nth dc-dc converter;
a second rotary electric machine having N independent phases each having a respective index n = (1,...,N), wherein for all n, the nth phase of the second electric machine is connected with an ac interface of the nth one of the second set of ac-dc converter circuits.”
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 17/108476 and the instant application both recite, “in which the first set of N ac-dc converter circuits are bidirectional ac-dc converter circuits.”
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of copending Application No. 17/108476 and the instant application both recite, “in which the first set of N ac-dc converter circuits comprise H-bridges.”
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of copending Application No. 17/108476 and the instant application both recite, “A gas turbine engine having a low-pressure spool and a high-pressure spool, and further comprising the electrical system of claim 11, in which the first rotary electric machine is connected with the low- pressure spool and the second rotary electric machine is connected with the high-pressure spool.”
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/108476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of copending Application No. 17/108476 and the instant application both recite, “An arrangement comprising: a first gas turbine engine having a first spool; a second gas turbine engine different from the first gas turbine engine, and having a second spool; and the electrical system of claim 11, in which the first rotary electric machine is connected with the first spool and the second rotary electric machine is connected with the second spool.”
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Page 3, line 26 does not end with a period.
Page 9, line 13, “PEM 116” should be changed to “PEM 115”
Page 24, lines 25-26, “connected in in a” duplicate “in” should be deleted.
Page 27, line 2, “connected in in a” duplicate “in” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second set of N ac-dc converter circuits" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wangemann (US 2014/0346897), in view of Zhu Hang (Topology and operation mechanism of monopolarto-bipolar DC-DC converter interface for DC grid).
Regarding claim 1, Wangemann discloses an electrical system for connecting a rotary electric machine (10 of Figure 4) to dc networks operating at voltage V, the electric machine having 2 polyphase winding sets (Para. 0036: figure 4 show two three-phase winding sets 10a and 10b; Para. 0037: voltage generators 10a and 10b are part of a single electrical machine) each having a respective index n = (1,...,N), the electrical system comprising:
a first set of 2 ac-dc converter circuits (5, 6 of Figure 4) connected in a modular multilevel configuration, each ac-dc converter circuit having a respective index n = (1,...,N) and an ac interface for connection with a corresponding nth winding set, and in which the modular multilevel configuration has P = N+1 dc outputs each having a respective index p = (1,...,P) wherein the potential difference between the pth output and the (p+q)th output is qV/N, where q = (0,...,P-p).
Wangemann does not disclose connecting a rotary electric machine (10 of Figure 4) to dc networks operating at different voltages V and W where V > W;
a set of 2 dc-dc converter circuits each having a respective index n = (1,...,N) and being configured to convert dc power between a voltage V/N at a first dc interface and a voltage W at a second dc interface, wherein, for all n, a first dc interface of the nth dc-dc converter circuit is connected with the p = nth and p = (n+1)th dc outputs of the modular multilevel configuration.
Zhu Hang discloses connecting a rotary electric machine (10 of Figure 4) to dc networks operating at different voltages V and W where V > W;
a set of 2 dc-dc converter circuits each having a respective index n = (1,...,N) and being configured to convert dc power between a voltage V/N at a first dc interface and a voltage W at a second dc interface, wherein, for all n, a first dc interface of the nth dc-dc converter circuit is connected with the p = nth and p = (n+1)th dc outputs of the modular multilevel configuration (Section 2, first paragraph; see Figure 3).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to connect the voltage of Wangemann to a different DC network at a lower voltage and a set of 2 dc-dc converter circuits each having a respective index n = (1,...,N) and being configured to convert dc power between a voltage V/N at a first dc interface and a voltage W at a second dc interface, wherein, for all n, a first dc interface of the nth dc-dc converter circuit is connected with the p = nth and p = (n+1)th dc outputs of the modular multilevel configuration, as taught by Zhu Hang, to use the bidirectional Dual-DAB converter to convert the bipolar DC voltages provided by the electrical machine of Wangemann to a unipolar DC for other uses in order to connect the DC network to a different DC network at a lower voltage.
Regarding claims 2, 3, 5, 6, 7, Wangemann discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose in which 0.5W <= V/N <= 2W (claim 2);
in which 0.8W <= V/N <= 1.3W (claim 3);
in which W is 540 volts (claim 5);
in which V is from 1 kilovolt to 10 kilovolts (claim 6);
in which V is from 1 kilovolt to 3 kilovolts (claim 7).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to select the specific ranges of voltage V with respect to voltage W in the system of Wangemann according to the circumstances since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.
Regarding claim 8, Wangemann discloses in which the first set of 2 ac-dc converter circuits (5, 6 of Figure 4) are bidirectional ac-dc converter circuits (Para. 0035).
Regarding claim 9, Wangemann discloses in which the first set of 2 ac-dc converter circuits (5, 6 of Figure 4) comprise H-bridges (see Figure 4).
Regarding claim 10, Wangemann discloses all of the elements of the current invention as mentioned above, however does not disclose in which the set of dc-dc converter circuits comprise phase-shifted full bridges.
Zhu Hang discloses in which the set of dc-dc converter circuits comprise phase-shifted full bridges (see expressions 1 and 2; Section II. Subsection A).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the DC-DC converter circuits of Wangemann comprise phase-shifted full bridges, as taught by Zhu Hang, to achieve the low-voltage high-current monopolar input for those DC power sources [Zhu Hang: Section II. Subsection A].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wangemann (US 2014/0346897), in view of Zhu Hang (Topology and operation mechanism of monopolarto-bipolar DC-DC converter interface for DC grid) as applied to claim 1 above, and further in view of Pan (US 2015/0061606).
Regarding claim 4, Wangemann discloses all of the elements of the current invention as mentioned above, however does not disclose in which N=4.
Pan discloses in which N=4 (104 of Figures; Para. 0020).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have 4 polyphase winding sets in the system of Wangemann, as taught by Pan, in order to distribute alternating-current (AC) electrical power where the power transfer is constant during each electrical cycle.
Allowable Subject Matter
Claims 11-13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an electrical system for connecting a rotary electric machine to dc networks operating at different voltages V and W where V >= W, the electric machine having N >= 2 polyphase winding sets each having a respective index n = (1,...,N) as recited by independent claim 1, comprising:
a first set of N ac-dc converter circuits connected in a modular multilevel configuration, each ac-dc converter circuit having a respective index n = (1,...,N) and an ac interface for connection with a corresponding nth winding set, and in which the modular multilevel configuration has P = N+1 dc outputs each having a respective index p = (1,...,P) wherein the potential difference between the pth output and the (p+q)th output is qV/N, where q = (0,...,P-p);
a set of N dc-dc converter circuits each having a respective index n = (1,...,N) and being configured to convert dc power between a voltage V/N at a first dc interface and a voltage W at a second dc interface, wherein, for all n, a first dc interface of the nth dc-dc converter circuit is connected with the p = nth and p = (n+1)th dc outputs of the modular multilevel configuration;
a second set of N ac-dc converter circuits each having a respective index n = (1,...,N), wherein for all n, a dc interface of the nth one of the second set of ac-dc converter circuits is connected with a second dc interface of the nth dc-dc converter;
a second electric machine having N polyphase winding sets, each having a respective index n = (1,...,N), wherein for all n, the nth winding set of the second electric machine is connected with an ac interface of the nth one of the second set of ac-dc converter circuits.

With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an electrical system for connecting a rotary electric machine to dc networks operating at different voltages V and W where V >= W, the electric machine having N >= 2 polyphase winding sets each having a respective index n = (1,...,N) as recited by independent claim 1, comprising:
a first set of N ac-dc converter circuits connected in a modular multilevel configuration, each ac-dc converter circuit having a respective index n = (1,...,N) and an ac interface for connection with a corresponding nth winding set, and in which the modular multilevel configuration has P = N+1 dc outputs each having a respective index p = (1,...,P) wherein the potential difference between the pth output and the (p+q)th output is qV/N, where q = (0,...,P-p);
a set of N dc-dc converter circuits each having a respective index n = (1,...,N) and being configured to convert dc power between a voltage V/N at a first dc interface and a voltage W at a second dc interface, wherein, for all n, a first dc interface of the nth dc-dc converter circuit is connected with the p = nth and p = (n+1)th dc outputs of the modular multilevel configuration;
a second set of N ac-dc converter circuits each having a respective index n = (1,...,N), wherein for all n, a dc interface of the nth one of the second set of ac-dc converter circuits is connected with a second dc interface of the nth dc-dc converter;
a second rotary electric machine having N independent phases each having a respective index n = (1,...,N), wherein for all n, the nth phase of the second electric machine is connected with an ac interface of the nth one of the second set of ac-dc converter circuits.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walling (US 7,939,970), Bindl (US 2019/0308511) disclose an electrical system comprising a first set of N AC-DC converter circuits.
Rouis (US 2009/0295319), Bansal (US 4,780,659) disclose an electrical machine comprising polyphase winding sets.
Tahata (US 2017/0306928) discloses an electrical system comprising a first set of N AC-DC converter circuits and a set of N DC-DC converter circuits.
Li (US 2021/0078429) discloses an electrical system comprising operating at different voltages V and W where V >= W.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832